PaiNE, J.
This was an action on a promissory note, and the answer was a general denial, and a counterclaim for money had and received. On the trial, the defendant offered evidence of payment under the general denial, which was excluded because payment had not been alleged in the answer. Under his general counterclaim for money had and received, he offered to prove the payment of usurious interest, which he sought to recover back and have allowed. This was excluded, because he had not alleged specifically the facts showing usury. The authorities cited by the respondent show that the rulings of the court below were right on both points.
By the Court. — The judgment is affirmed.